     Case 2:17-cv-10721-JTM-JVM Document 187 Filed 02/03/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

RENATA SINGLETON; MARC
MITCHELL; LAZONIA BAHAM; JANE
DOE; TIFFANY LACROIX; FAYONA                        Civil Action No. 17-10721
BAILEY; JOHN ROE; and SILENCE IS
VIOLENCE,                                           Section H
                                                    Judge Jane Triche Milazzo
        Plaintiffs,
                                                    Division 1
v.                                                  Magistrate Judge Janis van Meerveld

LEON CANNIZZARO, in his official
capacity as District Attorney of Orleans
Parish and in his individual capacity;
GRAYMOND MARTIN; DAVID PIPES;
IAIN DOVER; JASON NAPOLI; ARTHUR
MITCHELL; TIFFANY TUCKER;
MICHAEL TRUMMEL; MATTHEW
HAMILTON; INGA PETROVICH; LAURA
RODRIGUE; SARAH DAWKINS; and
JOHN DOE, in their individual capacities,

        Defendants.


             MOTION FOR LEAVE TO FILE REPLY MEMORANDUM
       IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PROTECTIVE ORDER

       Plaintiffs Renata Singleton, Marc Mitchell, Lazonia Baham, Jane Doe, Tiffany Lacroix,

Fayona Bailey, John Roe, and Silence is Violence hereby move this Court to grant leave to

file the attached reply memorandum of law in support of Plaintiffs’ Motion for a Protective

Order, Doc. No. 183, in order to respond to the arguments and proposed protective order submitted
by Defendants in their Opposition, Doc. No. 186. The submission date for Plaintiffs’ Motion is

February 5, 2020. See Doc No. 184.

                                                    Respectfully submitted this 3rd day of
                                                    February, 2020,

                                                    /s/ Mariana Kovel
                                                   Mariana Kovel
                                                   Admitted pro hac vice
       Case 2:17-cv-10721-JTM-JVM Document 187 Filed 02/03/20 Page 2 of 3




                                                    American Civil Liberties Union Foundation
                                                    125 Broad Street, 18th Floor
                                                    New York, NY 10004
                                                    Tel: (646) 905-8870
                                                    mkovel@aclu.org

 Somil Trivedi                                      Katherine Chamblee-Ryan
 Admitted pro hac vice                              Tara Mikkilineni
 American Civil Liberties Union Foundation          Ryan C. Downer
 915 15th Street NW                                 Olevia Boykin*
 Washington, DC 20005                               Admitted pro hac vice
 Tel: (202) 715-0802                                Civil Rights Corps
                                                    910 17th Street NW
                                                    Washington, D.C. 20006
                                                    Tel. (202) 656-5198

                                                    Bruce Hamilton
                                                    La. Bar No. 33170
                                                    ACLU Foundation of Louisiana
                                                    New Orleans, LA 70156
                                                    Tel. (504) 522-0628


 COUNSEL FOR PLAINTIFFS

* Admitted to practice solely in Texas. Not admitted in the District of Columbia; practice limited
pursuant to D.C. App. R. 49(c), with supervision by Alec Karakatsanis, a member of the D.C. Bar.
       Case 2:17-cv-10721-JTM-JVM Document 187 Filed 02/03/20 Page 3 of 3




        CERTIFICATE OF SERVICE
I hereby certify that on this 3rd day of February, 2020, a copy of the Plaintiffs’ Motion for Leave to
File a Reply Brief, along with an attached proposed Reply Brief, was filed electronically with the
Clerk of the Court using the CM/ECF system, and that service upon all counsel to all Defendants
will be provided through the CM/ECF system.

                                                     /s/ Mariana Kovel
                                                    Mariana Kovel
                                                    Admitted pro hac vice
                                                    American Civil Liberties Union Foundation
                                                    125 Broad Street, 18th Floor
                                                    New York, NY 10004
                                                    Tel: (646) 905-8870
                                                    mkovel@aclu.org
